Citation Nr: 1612146	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-08 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for total left knee replacement.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to June 1945 and was a recipient of the Purple Heart.  The Appellant, the Veteran's widow, has been substituted for the Veteran for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDING OF FACT

Throughout the appeal period, the Veteran's left knee replacement had been not manifested by intermediate degrees of residual weakness, pain or limitation of motion, in excess of the assigned minimum rating.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for the left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records of the Veteran for the Appellant.  In addition, the Veteran underwent a VA examination during the appeal period in November 2010.  In light of the foregoing, the Board finds that VA has provided the Appellant with every opportunity to submit evidence and arguments in support of her appeal.  The Appellant has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Appellant.  Therefore, the Appellant will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Initial Rating

The Appellant claims that the Veteran had weakness and severe painful motion in his left leg, which is more indicative of a disability rating of 60 percent.  See VBMS, 9/29/09 Statement in Support of Claim (NOD); 2/9/12 VA Form 9; 3/6/12 VA 646.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Appellant.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's status post left knee total replacement has been evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, DC 5055, which pertains to a knee replacement (prosthesis) and provides a 100 percent rating for one year following implantation of prosthesis and a minimum rating of 30 percent following that 1-year period.  Where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain, or limitation of motion, the disability is to be rated by analogy to DCs 5256, 5261, or 5262.


The evidence of record indicates that the Veteran underwent a left knee total replacement in March 2008.  A September 2009 rating decision assigned a 100 percent temporary total evaluation, effective March 25, 2008, and a 30 percent rating from May 1, 2009.  In September 2009, the Veteran filed a Notice of Disagreement (NOD), asserting that he had severe pain and weakness, which warranted a 60 percent rating.

VA treatment records from May 2009 to July 2011 reflect a diagnosis of status post left total knee replacement, and that the Veteran was doing well with activities of daily living and had no falls.  See Virtual VA, 11/17/11 CAPRI, p. 1, 4, 8, 16, 27.

A November 2010 VA examination report indicated a review of computer records and recounted the Veteran's history.  The Veteran reported left knee symptoms, such as episodes of instability, arthritic changes, valgus deformity, and treatment by Percocet and physical therapy.  He noted that he used to wear a knee brace but found it uncomfortable, and that he considered a cane as an assistive device.  On objective examination, the VA examiner found tenderness on palpation of the left knee with bilateral patella valgus deformity, bilateral external rotation, an antalgic gait without the use of any assistive device, and extension limited to 10 degrees.  He noted that there was no additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Objective tests and manipulations to evaluate stability were declined by the Veteran.  The diagnosis was status post left total knee replacement from 2008 with possible increased symptoms as reported by the Veteran.

Upon review of the evidence, the Board finds that the currently assigned 30 percent rating adequately compensates the Veteran for his total left knee replacement.  Although the Appellant and Veteran argued for entitlement to a 60 percent rating, objective evidence of chronic residuals of severe painful motion or weakness, to the degree that would warrant a 60 percent rating under DC 5055, is lacking.  Notably, although the VA examiner noted tenderness on palpation, there was no objective evidence of severe painful motion during the VA examination.  To the contrary, the examiner noted that pain and weakness did not cause any additional loss of range of motion.  The Veteran also reported only episodes of instability rather than chronic residuals.  However, he was able to ambulate without the use of any assistive devices, despite his previous claims of severe pain and weakness.  The Board finds that the examiner's findings, based on objective testing and medical expertise, are more probative than the Veteran's and Appellant's subjective assertions to the contrary.  As such, a 60 percent rating is not warranted under DC 5055 for chronic residuals consisting of severe painful motion or weakness in the affected extremity.

Turning to whether a rating in excess of 30 percent is warranted under DCs 5256, 5261, or 5262 for the Veteran's left knee disability, as instructed by DC 5055, the Board has considered the evidence of record, but does not find that it supports a higher rating under these alternative provisions.

First, DC 5256 is inapplicable as there was no evidence of ankylosis of the left knee during the period on appeal.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Here, as the Veteran was able to achieve range of motion in the left knee, it follows that ankylosis has not been demonstrated.  Further, he did not allege at any point during the appeals period that the knee was immobile.

Second, a rating in excess of 30 percent is not warranted pursuant to DC 5261, pertaining to limitation of motion.  Under DC 5261, a 40 percent rating is assigned when extension is limited to 30 degrees.  Here, however, the Veteran had been able to achieve left knee extension to 10 degrees, which is comparable to a 10 percent rating.  Thus, he would not be entitled to a higher 40 percent rating under DC 5261.

Finally, there is no evidence of record of any problems with the tibia or fibula to allow for application of DC 5262 in this case, which rates tibia and fibula impairment.

The Board has given consideration to the possibility of assigning a separate evaluation under DC 5257 for subluxation or instability.  In this regard,  the Board acknowledges that the criteria under Diagnostic Codes 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned under those codes where appropriate symptomatology is shown.  However, the criteria under Diagnostic Code 5055 specifically list the diagnostic codes that can be considered and diagnostic Code 5257 is not among them.  A rating based on lateral instability or "instability of station" is also not included.  Factors which may be considered are limited to painful motion and weakness, rated by analogy to Diagnostic Codes 5256 (ankylosis), and 5261 (limitation of extension), or symptoms that can appropriately be rated by analogy to Diagnostic Code 5262 (impairment of the tibia and fibula).  Accordingly, consideration of a separate evaluation under DC 5257 is not for application under the circumstances of this case.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's left knee disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, he has not demonstrated any additional limitation or functional loss/impairment following repetitive-use testing, as described above.

Accordingly, the Board finds that the weight of the evidence is against a rating in excess of 30 percent for the Veteran's left knee disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.



The Board has also considered whether the claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted in this case.  The manifestations of the Veteran's left knee disability are contemplated and reasonably described by the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  In this regard, the Veteran's left knee disability has been manifested by pain, tenderness, and limitation of motion throughout the entire appeal period.  This type of disability picture is specifically addressed in DC 5055.  The Board emphasizes that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Consequently, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and extraschedular referral is not necessary.


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


